DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 22 recites the limitation "the encapsulation materials" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 1 is objected to because of the following informalities:

Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
Claims 1-5, 7-8, 10-12 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clearman et al (US. Pat. No. 4,756,318) in view of Waddell et al (US. Pat. No. 4,967,772) and Shi (US. Pat. App. Pub. 2005/0000531).
Regarding independent claims 1 and 22, and dependent claims 5, 11-12, Clearman et al discloses a smoking article which includes a combustible carbonaceous fuel element (10) (corresponding to the claimed “a heat source”), located at a lighting/fuel end (13) of the article; a heat conductive container (12) which encloses a substrate (such as tobacco) bearing an aerosol-forming substance, which may comprise a glycerin or propylene glycol, wherein tobacco jacket (20) encircles both of said fuel element (10) and container (12)(corresponding to the claimed “a vaporization chamber”; the “wherein the aerosol generating agent is a polyol” recitation of claim 5; the “wherein the polyol is at least one of a 
Located in abutting/adjacent relationship to the tobacco jacket (20) is plastic tube (18) which forms an aerosol delivery passageway (21) therethrough, wherein said plastic tube (18) is provided near a mouth end of the smoking article (corresponding to the claimed “cooling chamber”)(see col. 6, line 53-col. 7, line 26). 
During use, the smoker lights the lighting end (13) of the smoking article using a match/lighter which causes the fuel element (10) to generate heat which is provided to volatilize aerosol-forming material in the container (12) which is then inhaled by the user. The Clearman et al smoking article yields visible mainstream aerosol that resembles the mainstream tobacco smoke of traditional cigarettes which burn tobacco (see col. 3, lines 51-68; col. 14, lines 35-49; col. 18, lines 46-61)(corresponding to the claimed “a heat-not-burn-product”). 
Clearman et al further discloses that its aerosol-forming substance (i.e., glycerin) can be provided in the form of heat rupturable microcapsules (see col. 14, lines 1-2). This is a clear indication that Clearman et al envisions that its aerosol-forming substance can be “encapsulated” 
But, Clearman et al does not disclose that its plurality of discrete microcapsules includes microcapsules that are “differently encapsulated” (independent claim 1) or are “formed by different encapsulation approaches” (independent claim 22) such that the encapsulated aerosol generating agent is released at different times” during use.  The Waddell et al reference, however, teaches that polyhydric alcohols (i.e., aerosol-forming agents, like glycerin) can be encapsulated, via a shell wall, such that they are dissolved only via heat when the tobacco product is lighted. Waddell et al discloses that encapsulation isolates the alcohol and provides for the controlled release thereof until such time as the heat of the smoke causes the shell to open. The alcohols are, thereby, automatically released so as to ensure a consistent release of the alcohol (read: released at different times). A shell wall construction, according to the invention, will ensure melt temperatures of between 64 - 650 degrees F, wherein the rate of controlled release can either be constant, or can be varied.  Capsules having shells with varied melt temperatures can be included in a single product to ensure a constant release of alcohols therein. Also, Waddell et 
Additionally, while Waddell et al states that substances, such as gelatin, can be used as the encapsulation material, it doesn’t require a particular substance. It does, however, disclose (as stated above) that the encapsulation material should be such that the rate of controlled release of the alcohols contained therein should be constant, although it can be varied; and, that it should also be able to release its contents after exposure to temperatures between 64-600 degrees Fahrenheit (see col. 10, line 53 - col. 11, line 36).  Further, the Shi reference teaches that known encapsulation materials used in smoking articles which melt at temperatures below the pyrolysis temperature of a smokable material (preferably 35-140 degrees Celsius (95-284 degrees Fahrenheit)) include - in addition to gelatin - gum arabic, ethyl-cellulose, alginates, carrageenan, destrins, guar gum, pectin and methyl cellulose (see para. [0017],[0041]-[0044]) Hence, it would have been obvious to one having ordinary skill in 
Regarding claim 2, as stated above, Waddell et al teaches that capsules having shells with varied melt temperatures can be included in a single product to ensure a constant release of alcohols therein (corresponding to the claimed “wherein the plurality of microcapsules includes microcapsules comprising a first encapsulation material and microcapsules comprising a different encapsulation material, the at least two distinct encapsulation materials having different melting points”).
Regarding claims 3 and 23, as stated above, Waddell et al discloses that the rate of control can be designed to vary and, when such is the case, the shell material, and thickness can be varied (corresponding to the 
Regarding claims 4 and 7-8, Waddell et al discloses that its microcapsules can be “positioned” in the product such that it is mixed evenly into the substrate (see col. 10, lines 41-45) which strongly suggests that the distribution of the microcapsules within the product is key. Further, as stated above, Waddell et al discloses that it is the heat generated during use, and the time that said heat reaches the microcapsules, that determines when the encapsulated material is released (see col. 10, lines 28-32), which strongly suggests that the timing of the microcapsule release is also important. Hence, based on the above, it would have been obvious to one having ordinary skill in the art to have distributed the microcapsules such that the timing of the release of the said microcapsules are regulated 
Regarding independent claim 10, Clearman et al discloses a smoking article which includes a combustible carbonaceous fuel element (10), located at a lighting/fuel end (13) of the article; a heat conductive container (12) which encloses a substrate (such as tobacco) bearing an aerosol-forming substance, which may comprise a glycerin or propylene glycol, wherein tobacco jacket (20) encircles both of said fuel element (10) and container (12); and, located in abutting/adjacent relationship to the tobacco jacket (20), plastic tube (18) which forms an aerosol delivery passageway 
During use, the smoker lights the lighting end (13) of the smoking article using a match/lighter which causes the fuel element (10) to generate heat which is provided to volatilize aerosol-forming material in the container (12) which is then inhaled by the user. The Clearman et al smoking article yields visible mainstream aerosol that resembles the mainstream tobacco smoke of traditional cigarettes which burn tobacco (see col. 3, lines 51-68; col. 14, lines 35-49; col. 18, lines 46-61)(corresponding to the claimed “A method for controlling release of an aerosol generating agent to produce a desired total puff yield of total particulate matter in a heat-not-burn product, the method comprising…heating with a heat source of the heat-not-burn product…cooling the produced predetermined puff yield of total particulate matter at a cooling section of the heat-not-burn product”). 
Clearman et al further discloses that its aerosol-forming substance (i.e., glycerin) can be provided in the form of heat rupturable microcapsules (see col. 14, lines 1-2). This is a clear indication that Clearman et al envisions that its aerosol-forming substance can be “encapsulated” (corresponding to the claimed “a plurality of discrete microcapsules…each 
But, Clearman et al does not disclose that its plurality of discrete microcapsules includes microcapsules that are “differently encapsulated” such that the encapsulated aerosol generating agent is released at different times” during use.  The Waddell et al reference, however, teaches that polyhydric alcohols (i.e., aerosol-forming agents, like glycerin) can be encapsulated, via a shell wall, such that they are dissolved only via heat when the tobacco product is lighted. Waddell et al discloses that encapsulation isolates the alcohol and provides for the controlled release thereof until such time as the heat of the smoke causes the shell to open. The alcohols are, thereby, automatically released so as to ensure a consistent release of the alcohol (read: released at different times). A shell wall construction, according to the invention, will ensure melt temperatures of between 64 - 650 degrees F, wherein the rate of controlled release can either be constant, or can be varied.  Capsules having shells with varied melt temperatures can be included in a single product to ensure a constant release of alcohols therein. Also, Waddell et al discloses that the rate of control can be designed to vary and, when such is the case, the shell material, and thickness can be varied (read: differently encapsulated) (see 
Additionally, while Waddell et al states that substances, such as gelatin, can be used as the encapsulation material, it doesn’t require a particular substance. It does, however, disclose (as stated above) that the . 
Claims 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clearman et al (US. Pat. No. 4,756,318), Waddell et al (US. Pat. No. 4,967,772) and Shi (US. Pat. App. Pub. 2005/0000531), further in view of Banerjee et al (US. Pat. No. 5,105,831).
Regarding claims 13-14, the modified Clearman et al, Waddell and Shi smoking article does not specifically state that its aerosol-forming material may comprise a non-polyol substance, as Clearman et al merely states that an aerosol-forming material suitable for its invention includes polyhydric alcohols (see col. 14, lines 35-49). However, the Banerjee et al reference teaches that in smoking articles which produce an aerosol, it is known to use methanol as an aerosol generating means (see col. 16, lines 56-57). Hence, it would have been obvious to one having ordinary skill in the art to have chosen methanol as the aerosol-forming material in the modified Clearman et al and Waddell smoking article as such is known in the tobacco art - as taught in Banerjee et al (corresponding to the “wherein the aerosol generation agent is a non-polyol" recitation of claim 13; the “wherein the non-polyol is at least one of a monohydric alcohol” recitation of claim 14).
.
Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.
-Applicant argues that the claims have been amended to make clear that the aerosol generation medium is separated into a plurality of different microcapsules, which includes microcapsules that are differently encapsulated such that the encapsulated aerosol generating agent is released at different times during use to produce a predefined puff yield of total particulate matter over a period of use of the heat-not-burn product.  As such, Applicant submits, these claims are now allowable over Clearman, Waddell and Shi. The Examiner, however, disagrees. 
Specifically, Applicant continues to argue that none of the prior art references used to reject the instant claims relate to the creation of a predefined puff yield that simulates the flavor and particulate profile of a combusted product.  However, Applicant has not shown that the modified invention of Clearman et al/Waddell et al and Shi would not exhibit this puff yield.  As already determined previously, the Board concluded (in its Decision rendered on May 8, 2020) that, regarding the combination of microcapsules. Applicant seems to overlook that fact but, rather, focuses on the part of the Clearman disclosure that said that the use of microcapsules is “not preferred” (which the Board addressed in its decision as a misapprehension on Applicant’s part (see Appeal Decision at 9)). The Board goes on to confirm that Waddell teaches the use of temperature controlled release shells to encapsulate a volatile material and that the temperature controlled release shells ensure the constant release of this material. Its findings are consistent with the Examiner’s position that even if the purpose of the released contents are different, the function of the encapsulants in both Clearman and Waddell are similar because both are directed to the use of stable microcapsules for temperature controlled release of volatile (aerosol-forming) materials in a smoking environment. The Board further states that the Waddell teaching “would have motivated one skilled in the art to enhance the delivery of the volatile content from a heat-rupturable capsule”. It concludes by stating that Applicant “fails to explain adequately why one skill in the art using no more than ordinary creativity, would not have adapted Shi’s encapsulating materials for use in the microcapsules 
The fact that Applicant has now amended the claims to include the fact that the microcapsules “are differently encapsulated such that the encapsulated aerosol generating agent is released at different times during use” of the heat-not-burn product does not define the newly-claimed invention over the combined references because Waddell specifically teaches that the microcapsules of its invention can have shells of varying material and/or thickness which clearly indicates that Waddell envisions its capsules to be “differently encapsulated” for capsule release at “different times”.  
Hence, the instant rejections over the claims are proper. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE W. MAYES/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747